Citation Nr: 0126762	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-22 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Service connection for a left hand condition.

2.  Evaluation of service-connected arthritis, cervical 
spine, rated as noncompensably disabling.

3.  Entitlement to an increased rating for service-connected 
arthritis, thoracic spine, evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
low back condition, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977, May 1977 to May 1981, and from April 1990 to June 1995.  
This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1999 
decision of the Regional Office (RO) in Los Angeles, 
California, which granted service connection for arthritis, 
cervical spine, evaluated as 0 percent disabling 
(noncompensable), denied service connection for a left hand 
condition, and denied claims for increased ratings for 
service-connected arthritis, thoracic spine, and a low back 
condition.  The veteran appealed the denial of service 
connection, the issue of entitlement to a higher evaluation 
for his arthritis, cervical spine, and the issues of 
entitlement to increased ratings for his arthritis, thoracic 
spine and low back condition.

In July 2001, a hearing was held at the Los Angeles, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

A review of the transcript of the veteran's hearing, held in 
July 2001, shows that it was agreed that the record would be 
held open for 60 days so that the veteran could submit 
material records of treatment from a VA facility identified 
as the "VA outpatient clinic" in Bakersfield.  See also 
veteran's July 2001 letter, veteran's substantive appeal 
received in October 2000.  However, there is no record that 
the veteran ever submitted these records, and these VA 
treatment reports are not currently associated with the 
claims file.  On remand, an attempt should be made to obtain 
them.  See 38 U.S.C. § 5103A (West 2001); Bell v. Derwinski, 
2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95. 

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other 
things, the VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
which held that VA cannot assist in the development of a 
claim that is not well grounded. This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

Because of the change in law brought about by VCAA, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained therein.  Also, as the RO 
has not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, a remand is required.

Also on reviewing the claims file, the Board observes that 
the clinical findings of record do not clearly delineate the 
nature and severity of the veteran's service-connected 
disabilities.  In the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (Court) specifically pointed out that examinations 
must include consideration of all factors identified in 38 
C.F.R. §§ 4.40, 4.45 (1999).

In reviewing the report of examination done for the VA in 
1999, it appears that the extent of functional disability due 
to pain is not adequately portrayed in accordance with the 
directives of the Court in DeLuca.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must be conducted so 
as to portray adequately not only the identifiable anatomical 
damage, but also the functional loss experienced by the 
veteran.  As noted above, the Court specifically pointed out 
that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca 
specifically requires that the medical examiner should be 
asked to determine whether there is any weakened movement, 
excess fatigability, or incoordination attributable to the 
service- connected cervical spine disability; and, if 
feasible, these determinations should be expressed in terms 
of the degree of additional range of motion loss or 
ankylosis.  Additionally, the medical examiner should be 
asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss or 
ankylosis.  In the case at hand, it does not appear that any 
attempt was made to portray the weakness or pain in terms of 
additional loss of motion, although reference was made to 
pain on motion.  The Court has held that the VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The claims are therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all VA and non-VA 
treatment he has received for the claimed 
conditions since July 1999 (i.e., the 
most recent evidence of record).  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
all such medical records which are not 
currently in the claims folder, to 
include treatment from the VA clinic in 
Bakersfield.  Copies of all records 
obtained should be associated with the 
claims folder.

2.  The RO should then schedule the 
veteran for a VA examination to 
accurately determine the nature and 
severity of all disability affecting the 
three segments of the spine.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
offer a full description of the effect of 
the disabilities upon his ordinary and 
vocational activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the affected joints should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.

3.  After the action requested in the 
above paragraphs has been completed, the 
RO should ensure that there has been full 
compliance with the notice and duty to 
assist provisions of the VCAA.  The RO 
should then adjudicate the issues of 
entitlement to service connection for a 
left hand condition and entitlement to 
higher ratings for all disabilities 
involving the spine.  If the benefits 
sought on appeal are not resolved to the 
satisfaction of the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



